Title: To James Madison from Carlos Martínez de Yrujo, 3 August 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


3 August 1802, Mount Pleasant. Has previously complained of the insulting and indecorous behavior of Captain Mullowny of the U.S. ship Ganges, not only in the attack and seizure of a French corsair off the coast of Cuba near Matanzas but also in having arranged the escape of his prize after entering the port of Havana. Has had no satisfactory response from the U.S. government in this matter and has received orders to renew his complaint. Hopes the U.S. will reprimand or punish the captain.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature.



   
   See Yrujo to JM, 4 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:262). Charles Pinckney also relayed complaints from the Spanish government about John Mullowny (see Pinckney to JM, 6 Apr. 1802, and n. 1).


